TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00232-CR
                                      NO. 03-07-00233-CR




                                Kenneth J. Faircloth, Appellant

                                                 v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
         NOS. 6499 & 6500, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk received and filed Kenneth J. Faircloth’s pro se “appeal of denial of motion

to proceed with out of time appeal.” Despite its style, the document is a motion asking this Court

to grant out-of-time appeals in these two causes, 1995 convictions for aggravated sexual assault of

a child. The proper procedure by which to obtain an out-of-time appeal in a felony case is to apply

to the Texas Court of Criminal Appeals pursuant to article 11.07. Tex. Code Crim. Proc. Ann. art.

11.07 (West 2005) (post-conviction habeas corpus). This Court does not have original habeas corpus

jurisdiction in criminal cases and is without authority to grant Faircloth’s motion. See Tex. Gov’t

Code Ann. § 22.221 (West 2004).
              The causes are dismissed for want of jurisdiction.




                                            ___________________________________________

                                            Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: August 3, 2007

Do Not Publish




                                               2